Citation Nr: 0837328	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  04-03 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received 
sufficient to reopen the veteran's claim of entitlement to 
service connection for sinusitis.

3.  Whether new and material evidence has been received 
sufficient to reopen the veteran's claim of entitlement to 
service connection for allergic rhinitis.

4.  Entitlement to an earlier effective date for evaluation 
of service-connected Raynaud's Phenomenon.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2003 and July 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  The July 2003 rating 
decision denied entitlement to an earlier effective date for 
Raynaud's phenomenon, and declined service connection for 
left frontal sinusitis and allergic rhinitis.

The July 2007 rating decision denied the veteran's claims of 
entitlement to service connection for tinnitus and headaches, 
to include as secondary to tinnitus.  The veteran only 
disagreed with the denial of entitlement to service 
connection for tinnitus.  Therefore, the issue of entitlement 
to service connection for headaches is not in appellate 
status and the Board does not have jurisdiction over that 
issue.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].   

The issues of whether new and material evidence has been 
received to reopen the veteran's claims for service 
connection for left frontal sinusitis and allergic rhinitis 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that tinnitus is the result of a disease or injury in 
service.

2.  On April 9, 2008, prior to the promulgation of a decision 
in the appeal, the RO received notification from the 
appellant that she desired to withdrawal her appeal of the 
effective date assigned for a 40 percent evaluation for 
Raynaud's phenomenon,


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met for entitlement to an earlier 
effective date for a 40 percent evaluation for Raynaud's 
phenomenon.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on HIS OR HER behalf.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim(S).  The veteran must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim of entitlement to service 
connection for tinnitus, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the Court held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in her possession that pertains 
to the claim.  

Prior to the initial adjudication of the veteran's claim, 
letters dated in August 2006 and October 2006 fully satisfied 
the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 
187.  The Board notes that  38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008, and several portions 
of the revisions are pertinent to the claim at issue.  See 73 
Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim.  Despite this change in the regulation, the 
aforementioned notice letter informed the veteran that it was 
ultimately her responsibility to give VA any evidence 
pertaining to the claims and to provide any relevant evidence 
in her possession.  See Pelegrini II, at 120-21.  The August 
2006 and October 2006 letters also informed the veteran of 
the manner in which VA assigns initial ratings and effective 
dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that she wanted VA to obtain 
or that she felt were relevant to the claim.  In fact, in 
November 2006, the veteran submitted a statement that she had 
no further evidence to submit and requested that her claim be 
adjudicated on the evidence of record.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  The veteran 
was afforded a VA medical examination in January 2007 to 
obtain an opinion as to whether her alleged tinnitus could be 
directly attributed to service.  Further examination or 
opinion is not needed on the claim because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed condition may be associated with the veteran's 
military service.  The January 2007 VA examination report is 
thorough and supported by the record.  The examination in 
this case is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Entitlement to service connection for tinnitus

In this case, the veteran claims that she has a current 
diagnosis of tinnitus, and that her audiological disorder is 
etiologically related to her period of active duty service.  
Specifically, the veteran alleges that she was exposed to 
acoustic trauma while working in computer operations with no 
hearing protection.  She further alleges that this noise 
exposure resulted in her current tinnitus. 

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2008).  In 
addition, certain chronic diseases may be presumed to have 
been incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112 
(West 2002);             38 C.F.R. §§ 3.307, 3.309 (2008).

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Conversely, health professionals are experts and are presumed 
to know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis.

At the outset, the Board notes that the veteran has been 
diagnosed with tinnitus.  See VA examination report, January 
25, 2007.  Thus, element (1) of Hickson has been satisfied.

Turning to the question of in-service disease or injury, the 
Board notes that the veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of 
tinnitus.  Upon the veteran's entry into service, she checked 
"No" to ear, nose, and throat trouble, as well as "No" to 
hearing loss.  She noted at the time that she was in 
excellent health.  Her examiner noted that her ears and drums 
were normal, and audiometric testing revealed normal hearing.  
See Standard Forms (SF) 88 and 93, service enlistment 
examination reports, May 4, 1972.  Between the veteran's 
entrance and separation examinations, her service medical 
records are negative for complaints, treatment, or diagnosis 
of tinnitus (or any other auditory disorder).  Upon 
separation, all systems were considered normal and the 
veteran stated that her health was fine.  Not only was the 
veteran's audiological examination normal upon separation, 
but it was improved from her entrance examination.  She did 
not report ear, nose, or throat trouble, and again checked 
"No" to hearing loss.  See Standard Forms (SF) 88 and 93, 
service separation examination reports, May 26, 1976.

In conjunction with her appeal, the veteran was afforded a VA 
audiological examination for compensation purposes in January 
2007.  The examiner noted a review of the claims file.  
According to the medical report, the veteran reported a 
history of tinnitus for a 10-year period prior to her 
examination.  It was noted that the veteran's military noise 
exposure consisted of computer noise within enclosed rooms.  
The examiner also noted that the veteran's record was devoid 
of weapons qualification status.  No occupational noise 
exposure, post-service, was reported at that time.  The 
veteran complained of constant, bilateral tinnitus, and she 
was provided a subsequent diagnosis of same.  

The examiner opined that, due to the veteran's normal 
entrance and separation examinations, the fact that her 
service medical records were silent for any complaints, 
diagnosis, or treatment for tinnitus, combined with the lack 
of evidence reflecting enrollment in a hearing conservation 
program due to excessive noise, that it was less likely than 
not that her current diagnosis of tinnitus was caused by 
exposure to noise during her period of active duty.  The 
examiner further noted that the veteran's history of 
symptomatology for 10 years prior to the examination placed 
the onset of tinnitus after her period of service.  To this 
point, the Board notes that the veteran has vehemently 
refuted this statement on numerous occasions since her VA 
examination, insisting that she never made that statement and 
that her tinnitus had its onset during her period of active 
duty.

The only evidence of record in support of the veteran's claim 
that her tinnitus is etiologically related to service is her 
own lay statements.  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that lay evidence 
is one type of evidence that must be considered, and 
competent lay evidence can be sufficient in and of itself.  
The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet.App. 465, 470 (1992)  (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the veteran can attest to factual matters of 
which she had first-hand knowledge.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, her statements regarding 
causation are not competent.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Thus, the veteran is competent to 
report that she experienced ringing in the ears while in 
service, but she is not competent to establish an etiological 
nexus between her current diagnosis and her exposure to noise 
during her period of active duty.

With regard to the decades-long evidentiary gap in this case 
between active service and the veteran's earliest complaints, 
the Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury or disease in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of continuing auditory complaints, 
symptoms, or findings for approximately 30 years between the 
period of active duty and her claim for service connection is 
itself evidence which tends to show that this disorder did 
not have its onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003).

As such, the Board finds the January 2007 VA medical opinion 
to be the most probative evidence of record.  The opinion was 
well-reasoned, detailed, consistent with other evidence of 
record, and included a review of the claims file.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.)  

In sum, the competent evidence does not establish that 
tinnitus began in service.  There are no records of any 
complaints, findings, treatment, or diagnosis of tinnitus, or 
any other audiological disorder, for approximately three 
decades after separation.  This significant lapse of time is 
highly probative evidence against the veteran's claim of a 
nexus between a current diagnosis of tinnitus and active 
military service.  See Maxson, supra.  As noted above, the 
veteran's service medical records are negative for any 
complaints, diagnosis, or treatment for tinnitus.  Despite 
the veteran's contentions that she has had these symptoms 
since service, there is no medical evidence of continuity of 
symptomatology and the probative evidence weighs against the 
claim.  

Accordingly, the Board finds that the most probative evidence 
of record establishes that the veteran's tinnitus is not 
related to her period of service.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of-the-doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2008).  The preponderance is against the 
veteran's claim, and therefore her claim for service 
connection must be denied.

III.  Entitlement to an earlier effective date for Raynaud's 
Phenomenon 

An appeal consists of a timely-filed NOD in writing, and 
after a Statement of the Case has been furnished, a timely 
filed Substantive Appeal.  See 38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. § 20.200 (2008).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a Substantive Appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) 
(2008).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(b) (2008).

The record reflects that the veteran perfected an appeal of a 
July 2003 rating decision that denied, inter alia, 
entitlement to an earlier effective date for Raynaud's 
phenomenon.  Thereafter, the veteran indicated, via a 
written, signed statement received April 9, 2008, that she 
wished to "drop" the earlier effective date claim for 
Raynauld's phenomenon.  The Board finds that this document 
qualifies as a valid withdrawal of entitlement to an earlier 
effective date for Raynaud's phenomenon.  See 38 C.F.R. § 
20.204.

In light of the veteran's withdrawal of this appeal, there 
remains no allegation of error of fact or law for appellate 
consideration.  Accordingly, this matter will be dismissed.


ORDER

Entitlement to service connection for tinnitus is denied.

The appeal of the denial of entitlement to an earlier 
effective date for evaluation of service-connected Raynaud's 
phenomenon is dismissed.


REMAND

In May 2002, the veteran submitted a claim to reopen her 
previously-denied claims of entitlement to service connection 
for left frontal sinusitis and allergic rhinitis.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
addressed directives consistent with the VCAA with regard to 
new and material evidence.  The Court stated that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service connection claim.  See Dingess.

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claims and VA 
must notify the claimant of the evidence and information that 
is necessary to establish her entitlement to the underlying 
claims for the benefits sought by the claimant.

In addition, VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  In order to satisfy the legislative 
intent underlying the VCAA notice requirement to provide 
claimants with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  

In a February 1977 decision, the RO denied the veteran's 
claims for service connection for left frontal sinusitis and 
allergic rhinitis, finding that allergic rhinitis preexisted 
the veteran's period of active duty, and that left frontal 
sinusitis and allergic rhinitis were constitutional and 
developmental abnormalities, and not disabilities under the 
law.  A subsequent rating decision in September 2000 denied 
the veteran's application to reopen the prior denial of 
service connection for a sinus condition.  Therefore, proper 
VCAA notification would provide that new and material 
evidence consists of evidence that shows that the veteran's 
allergic rhinitis or sinusitis either: 1) did not exist prior 
to her period of active duty, or 2) were permanently 
aggravated beyond their normal courses of progression during 
her period of active duty.

In this case, the claimant was not provided adequate, 
specific notice of what constitutes material evidence in the 
case at hand.  In the July 2002 VCAA letter, the veteran was 
not advised as to why her claims for service connection were 
previously denied.  

Further, the VCAA letter addressed the prior new and material 
standard, but it did not provide guidelines as to the current 
new and material standard which has existed since the time 
the veteran's claim was filed.  The criteria necessary to 
reopen a claim was recently amended.  This amendment to 38 
C.F.R. § 3.156(a) applies to claims to reopen that were 
received on or after August 29, 2001.  As the veteran's 
claims in this case were received in May 2002, the revised 
version of 38 C.F.R. § 3.156(a) is applicable.  Although the 
December 2003 SOC addressed the correct new and material 
evidence criteria, the Board notes that the Appellant's Brief 
of October 6, 2008, referenced the incorrect standard for 
assessing the adequacy of new and material evidence for those 
claims filed after August 29, 2001.  As the veteran was 
provided inadequate VCAA notification in her July 2002 VCAA 
letter, and neither she nor her representative has 
demonstrated knowledge of the correct new and material 
evidence standard, the veteran should be afforded adequate 
VCAA compliant notice.  

The failure to provide notice of what constitutes material 
evidence would generally be the type of error that has the 
natural effect of producing prejudice, because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.  
Without such notice, a claimant effectively would be deprived 
of an opportunity to participate in the adjudication process 
because she or he would not know what evidence was needed to 
reopen her or his claim.  

Therefore, this case must be remanded for the claimant to be 
furnished specific notification of the reason for the prior 
final denial and of what constitutes material evidence 
specifically with respect to that prior decision.  

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  A notice 
consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim;  (2) inform the claimant about the 
information and evidence that VA will 
seek to provide;  and (3) inform the 
claimant about the information and 
evidence the claimant is expected to 
provide.

The VCAA notice should include specific 
notice of why the claims were previously 
denied and what constitutes material 
evidence for the purpose of reopening the 
claims.  The claims were denied in the 
February 1977 rating decision on the 
basis that allergic rhinitis preexisted 
the veteran's period of active duty, and 
that left frontal sinusitis and allergic 
rhinitis were constitutional and 
developmental abnormalities, and not 
disabilities under the law.  Material 
evidence would be evidence showing that 
the veteran's left frontal sinusitis and 
allergic rhinitis were permanently 
aggravated beyond their normal courses of 
progression during service.  

The VCAA information provided to the 
veteran should include reference to the 
version of 38 C.F.R. § 3.156(a) 
in effect for claims filed after August 
2001.

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and her 
representative.  After they have had an 
adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).




______________________________________________
DAVID WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


